Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210

November 25, 2019

Miriam Conrad, Esq.

Federal Public Defender Office
51 Sleeper Street, 5" Floor
Boston, Massachusetts 02210

Re: United States v. Stacey Gala Perry
Criminal No. 18-cr-40010-TSH

Dear Ms. Conrad:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Stacey Gala (indicted under the name Stacey Gala Perry) (“Defendant”), agree as follows,
pursuant to Federal Rule of Criminal Procedure 1|1(c)(1)(B):

1. Change of Plea

Defendant will plead guilty to Count One of the Indictment, charging her with conspiracy
to commit money laundering, in violation of 18 U.S.C. § 1956(h). Defendant admits that she
committed the crime specified in Count One and is in fact guilty of that offense.

2. Penalties

Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for three years; a fine of $500,000 or twice the value of the property involved in the
transaction, whichever is greater; a mandatory special assessment of $100; restitution; and
forfeiture to the extent charged in the Indictment.

Defendant understands that, if she is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 2 of 7

3, Sentencing Guidelines

The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 19:

a) Defendant’s base offense level is 14 because the value of the laundered funds
was more than $40,000 but not more than $95,000 (USSG §§ 2S1.1(a)(2);
2B1.1(b)(1)(D));

b) Defendant’s offense level is increased by 6 because USSG § 281.1 (a)(2) applies
and Defendant knew or believed that the laundered funds were proceeds of an
offense involving the manufacture, importation, or distribution of a controlled
substance (USSG § 2S81.1(b)(1));

c) Defendant’s offense level is increased by 2 because the defendant is convicted
under 18 U.S.C. § 1956 (USSG §2S1.1(b)(2)); and

d) Defendant’s offense level is decreased by 3 because Defendant has accepted
responsibility for Defendant’s crime (USSG § 3E1.1).

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw her guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (herself or through counsel)
indicates that she does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which she is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4, Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration within the Guidelines sentencing range as calculated by the parties
in paragraph 3;
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 3 of 7

b) 36 months of supervised release;

c) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing; and

d) forfeiture as set forth in Paragraph 6.

Defendant reserves the right to recommend an alternative sentence.

5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge her conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his/her conviction or sentence should be overturned.

Defendant understands that she has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) She will not challenge her conviction on direct appeal or in any other
proceeding, including in a separate civil lawsuit; and

b) Defendant will not challenge any prison sentence of 37 months or less, any
order of forfeiture, in the form of a money judgment, of $75,538.51 or less, or
any other court order relating to restitution, fines or supervised release. This
provision is binding even if the Court’s Guidelines analysis is different than the
one in this Agreement.

The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 30 months or more
or any order of forfeiture, in the form of a money judgment, of $47,938.51 or more.

Defendant understands that, by agreeing to the above, she is agreeing that her conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge her conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether she later
changes her mind or finds new information that would have led her not to agree to give up these

rights in the first place.

Defendant acknowledges that she is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

3
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 4 of 7

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that her lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in misconduct serious enough to entitle
Defendant to have her conviction or sentence overturned.

6. Forfeiture

Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

The assets to be forfeited specifically include, without limitation, the following:

a. an Order of Forfeiture, in the form of a Money Judgment, in an amount between
$47,938.51 and $75,538.51 in United States currency, the specific amount to be
determined by the Court at sentencing.

Defendant agrees that the amount of the Order of Forfeiture to be determined by the Court
within the range set forth above is subject to forfeiture on the grounds that it constitutes the value
of the funds involved in Defendant’s offense.

Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

‘Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control,
or has had any legal or beneficial interest. Defendant further agrees to be deposed with respect

4
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 5of7

to Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United
States Department of Probation may share any financial information about the Defendant with
the United States Attorney’s Office.

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any Order of Forfeiture within the range set
forth above and carried out in accordance with this Plea Agreement.

7. Civil Liability

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to her criminal conduct and guilty plea to the charges
specified in Paragraph | of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if she breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw her guilty plea. Defendant’s breach, however,
would give the U.S. Attorney the right to be released from his commitments under this Agreement,
and would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under
this Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
she provided to the government during investigation or prosecution of her case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, she thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9. Who is Bound by Plea Agreement
This Agreement is only between Defendant and the U.S. Attorney for the District of

Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 6 of 7

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Greg A. Friedholm.

Sincerely,

ANDREW E. LELLING
United States Attorney

wo Log Me [GD

Karin M. Bell
Deputy Chief, Criminal he

fo ye

GrégA. FriedhoInf
Assistant U.S. Attorney
Case 4:18-cr-40010-TSH Document 149 Filed 11/26/19 Page 7 of 7

ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

] understand the crime I am pleading guilty to and the maximum penalties for that crime. I
have discussed the Sentencing Guidelines with my lawyer and I understand the sentencing ranges
that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

] am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offense. I believe this Agreement is in my best interest.

AY
StaseyGald =~

Defendant

Date: v\ LQvo\, 4

I certify that Stacey Gala has read this Agreement and that we have discussed what it
means. | believe Stacey Gala understands the Agreement and is entering into it freely, voluntarily,
and knowingly. | also certify that the U.S. Attorney has not extended any other offers regarding a

change of plea in this case.
" Cf
A——___.

Miriam Conrad
Attorney for Defendant Stacey Gala

Date: [1 / vt /| 7

 

 
